SEWARD & KISSEL LLP 1treet, N.W. Suite 350 Washington D.C. 20005 Telephone: (202) 737-8833 Facsimile: (202) 737-5184 May 3, 2011 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Javelin Exchange-Traded Trust File Nos. 333-156024 and 811-22125 Dear Sir or Madam: On behalf of the Javelin Exchange-Traded Trust (the “Trust”), we are transmitting a certification pursuant to Rule 497(j) under the Securities Act of 1933.In this regard, we certify that the Prospectus and Statement of the Additional Information for the Trust that would have been filed pursuant to Rule 497(c) do not differ from the ones included in the most recent post-effective amendment to the Trust’s registration statement.That post-effective amendment was filed electronically with the Securities and Exchange Commission on April 29, 2011. Sincerely, /s/Bibb L. Strench Bibb L. Strench
